UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51267 RIDGEWOOD ENERGY L FUND, LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-3719724 (I.R.S. Employer Identification No.) 14 Philips Parkway, Montvale, NJ 07645 (Address of principal executive offices) (Zip code) (800) 942-5550 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of May 7, 2010 the Fund had 350.1081 shares of LLC Membership Interest outstanding. Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Financial Statements: 1 Unaudited Condensed Balance Sheets as of March 31, 2010 and December 31, 2009 1 Unaudited Condensed Statements of Operations for the three months ended March 31, 2010 and 2009 2 Unaudited Condensed Statements of Cash Flows for the three months ended March 31, 2010 and 2009 3 Notes to Unaudited Condensed Financial Statements 4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures about Market Risk 13 Item 4.Controls and Procedures 14 PART II - OTHER INFORMATION Item 1.Legal Proceedings 14 Item 1A.Risk Factors 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3.Defaults Upon Senior Securities 14 Item 4.(Removed and Reserved) 14 Item 5.Other Information 14 Item 6.Exhibits 15 SIGNATURES 16 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RIDGEWOOD ENERGY L FUND, LLC UNAUDITED CONDENSED BALANCE SHEETS (in thousands, except share data) March 31, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Production receivable Other current assets 15 27 Total current assets Salvage fund Oil and gas properties: Proved properties Less: accumulated depletion and amortization ) ) Total oil and gas properties, net Total assets $ $ LIABILITIES AND MEMBERS' CAPITAL Current liabilities: Due to operators $ $ Asset retirement obligations Accrued expenses Total current liabilities Asset retirement obligations Total liabilities Commitments and contingencies (Note 8) Members' capital: Manager: Distributions ) ) Retained earnings Manager's total ) ) Shareholders: Capital contributions (670 shares authorized; 350.1081 issued and outstanding) Syndication costs ) ) Distributions ) ) Accumulated deficit ) ) Shareholders' total Total members' capital Total liabilities and members' capital $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 1 Table of Contents RIDGEWOOD ENERGY L FUND, LLC UNAUDITED CONDENSED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three months ended March 31, Revenue Oil and gas revenue $ $ Expenses Depletion and amortization Impairment of proved properties - Operating expenses 73 74 General and administrative expenses 61 74 Total expenses Income (loss) from operations 81 ) Other income Interest income 7 16 Net income (loss) $
